               Case 5:17-cv-00134-HE Document 69 Filed 10/03/18 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA

    BOLLENBACH ENTERPRISES LIMITED
    PARTNERSHIP,
    on behalf of itself and all others similarly
    situated,

                                  Plaintiff,
                                                        Case No. 5:17-CV-00134-HE
    vs.

    OKLAHOMA ENERGY ACQUISITIONS LP;
    ALTA MESA SERVICES, LP; and ALTA
    MESA HOLDINGS, LP
    (including affiliated predecessors and affiliated
    successors),

                                  Defendants.

               MOTION FOR DISTRIBUTION OF FINAL UNDISTRIBUTED FUND

                           AND TERMINATION OF CLASS LAWSUIT

          Class Representative Bollenbach Enterprises Limited Partnership moves the Court to enter

an order distributing the Final Undistributed Funds and terminating this Class Lawsuit. 1 In support

of this Motion, Class Representative states as follows:

          1.      Paragraph 1.10 of the Amended Settlement Agreement provides:

                  Final Undistributed Fund shall equal the sum of the following which remain in
                  the Bollenbach Settlement Account: (a) Uncashed Class Member Distribution
                  Checks; (b) proceeds allocated to Unlocated Settlement Class Members; and (c)
                  Undistributed Proceeds. The Final Undistributed Fund shall not include Monies
                  Payable to Opt-Outs. The Court shall determine the proper disposition of any
                  remaining portion of the Final Undistributed Fund after receiving input from
                  Settlement Class Counsel as to suggested recipients of the remaining portion of
                  such fund.




1
       Capitalized terms in this Motion have the same meaning as given them in the Amended
Settlement Agreement, Document No. 42-4.
            Case 5:17-cv-00134-HE Document 69 Filed 10/03/18 Page 2 of 5



       2.      The Settlement Administrator declares that $172,666.92 remains in the Bollenbach

Settlement Account for distribution as the Final Undistributed Fund. Declaration of Jennifer M.

Keough Regarding Distribution of Settlement Proceeds [Doc. 68] at ¶¶ 14 & 17.

       3.      Settlement Class Counsel suggests the Final Undistributed Fund be distributed to

the following recipients in the amounts shown:

        Oklahoma State University                                         $50,000.00
        Division of Agricultural Sciences and Natural Resources
        http:\\dasnr.okstate.edu

        Oklahoma State University Foundation
        400 South Monroe
        Stillwater, OK 74074
        Telephone: 1-800-622-4678
        Email: info@osugiving.com

        To enable research and education on Oklahoma’s development
        of energy resources.

        Northwestern Oklahoma State University                            $50,000.00

        Northwester Foundation & Alumni Association
        709 Oklahoma Blvd
        Alva, OK 73717
        Telephone: (580) 327-8598
        Email: smengelken@nwosu.edu

        To enable education on oil and gas accounting or petroleum
        engineering

        University of Oklahoma College of Law                             $50,000.00
        Andrew M. Coats Hall
        300 Timberdell Road
        Norman, OK 73019

        Casey T. Delaney, Assistant Dean of External Affairs
        Stephen S. Gensler, Associate Dean of Research and Scholarship

        To support its concentration in Oil and Gas, Natural Resources,
        and Energy Law and continued support of OU Law Professor
        Steven Gensler’s Federal Rules of Civil Procedure, Rules and


                                                 2
            Case 5:17-cv-00134-HE Document 69 Filed 10/03/18 Page 3 of 5



        Commentary (2018 edition), which is used nationwide by courts
        including in class action litigation.

        Kingfisher County Charity                                            $22,666.92

        Center of Family Love
        P.O. Box 245
        Okarche, OK 73762
        Telephone: (405) 263-4658, ext. 1012
        Email: communityrelations@cflinc.org
        https:\\centeroffamilylove.org

        To support its efforts to provide quality lifetime care to
        individuals with developmental disabilities in Kingfisher County,
        Oklahoma.


       4.      These recipients represent three institutions of higher learning that prepare and

educate graduates for careers in Oklahoma with many working in the oil and gas and natural

resource industries, and one charitable organization serving the needs of the community where all

leases at issue in this case are located in Kingfisher County, Oklahoma.

       5.      With only the distribution of the Final Undistributed Fund remaining, Class

Representative also moves the Court for an order directing the closure of the website and telephone

support line established for this Settlement upon entry of the order.

       6.      Upon the clearance of the remaining funds from the Bollenbach Settlement

Account, Class Representative also requests the Court direct the closure of this Class Lawsuit and

the release of the Settlement Administrator JND Legal Administration, Inc. from further duties of

administration. The Settlement Administrator has administered this Settlement in accordance with

the Settlement Agreement and orders of the Court. When the foregoing distributions occur and

when the website and telephone support line are closed, the Settlement Administrator will have no

further duties with respect to the administration of this Settlement. Accordingly, the Settlement

Administrator should be expressly released from any further duties with respect to the Settlement.

                                                 3
            Case 5:17-cv-00134-HE Document 69 Filed 10/03/18 Page 4 of 5



       7.      Pursuant to the Court’s Order Approving Class Action Settlement and Final

Judgment [Doc. 58], all claims herein against Defendants have been dismissed with prejudice.

Doc. 58 at ¶ 10. Accordingly, Defendants take no position on this motion.

       A proposed order directing the distribution in accordance with the foregoing table, the

closure of the website and telephone support line established for this Settlement, and release of the

Settlement Administrator from further duties with respect to the administration of the Settlement

will be submitted for the Court’s consideration.

                                                       Respectfully Submitted,


                                                        /s/ Rex A. Sharp
                                                       REX A. SHARP
                                                       OBA No. 011990
                                                       Rex. A. Sharp, P.A.
                                                       5301 W. 75th Street
                                                       Prairie Village, KS 66208
                                                       (913) 901-0505
                                                       (913) 901-0419 fax
                                                       rsharp@midwest-law.com

                                                       REAGAN E. BRADFORD
                                                       OBA No. 22072
                                                       W. MARK LANIER
                                                       Texas State Bar No. 11934600
                                                       The Lanier Law Firm
                                                       Houston Office:
                                                       6810 FM 1960 West
                                                       Houston, Texas 77069
                                                       Telephone: (713) 659-5200

                                                       Oklahoma Office:
                                                       100 E. California Avenue, Suite 200
                                                       Oklahoma City, OK 73104
                                                       WML@LanierLawFirm.com
                                                       Reagan.Bradford@LanierLawFirm.com

                                                       COUNSEL FOR PLAINTIFF




                                                   4
          Case 5:17-cv-00134-HE Document 69 Filed 10/03/18 Page 5 of 5



                                CERTIFICATE OF SERVICE

      I hereby certify that on the 3rd day of October 2018, a true and correct copy of the foregoing
document was delivered via the ECF system to the following counsel of record:

L. Vance Brown
Eric L. Huddleston
Wyatt D. Swinford
ELIAS, BOOKS, BROWN&NELSON, P.C.
Two Leadership Square
211 N. Robinson, Suite 1300
Oklahoma City, Oklahoma 73102
Telephone: 405-232-3722
Facsimile: 405-232-3746
vbrown@eliasbooks.com
ehuddleston@eliasbooks.com
wswinford@eliasbooks.com

Mark D. Christiansen, OBA #1675
MCAFEE&TAFT, A PROFESSIONAL CORPORATION
10th Floor, Two Leadership Square
211 N. Robinson Ave.
Oklahoma City, Oklahoma 73102
Telephone: 405-552-2235
Facsimile: 405-228-7435
mark.christiansen@mcafeetaft.com
                                                      /s/ Rex A. Sharp
                                                     REX A. SHARP




                                                 5
